Title: From George Washington to Major General William Heath, 7 January 1777
From: Washington, George
To: Heath, William



Dear Sir
Morris Town 7th Jany 1777

I wrote to you on the 5th from Pluckemin, a Copy of which I inclose, least the Original should have miscarried. I confirm all the Orders given in mine of the 5th only that I would (if it is agreeable to you both) have Genl Lincoln continue with you, and let some other proper Officer conduct the Troops who are to join me. But this I leave intirely to yourselves.
I beg you will keep up every Appearance of falling down upon New York, as that will be the surest Method of obliging them to withdraw their whole Force from this side to protect the City, and as I am confident they have not proper Magazines established there, they must be put to the most extreme want for provisions. If they throw part of their Force into New York, they will leave themselves in such a Situation, that we may, in all probability fall upon them with Success.
I received yours of the 4th last Night, and am glad to find that you have already made some dispositions to move towards New York, your following with a stronger Force, will give a colour to our pretended or real design upon that City, for if there is a fair opening I would have you make the Attempt.
I leave the Settlement, for the Arms that have been lost, to you. Justice should be done to the public and to individuals. If the Arms have been lost by Neglect, the party should certainly pay for them at a reasonable Rate, but if by any Accident unavoidable in the Course of a Campaign, I should not think the Soldier liable. The Regimental Pay Masr can stop the Value of the Arms with more conveniency than the Paymaster General.

By a person who came out of New York a few days ago, I am informed that there are 2000 Hessians at Fort Washington and 1 Brigade of British and 2 Regiments of Hessians in the City.
I have so good an Opinion of Colo. Malcolm that I will engage to give him a Regiment if he will undertake to make out such a Corps of Officers as I shall approve of, and will give me any kind of Assurance that he can raise the Men. If he thinks he can comply with those two points I shall be glad to see him as soon as possible. I am Dear Sir Yr most obt Servt

Go: Washington

